Citation Nr: 1817835	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  16-13 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.E. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1958 to May 1965, April 1966 to August 1973, and December 1973 to September 1979.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2015 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In January 2018, the Veteran presented sworn testimony during a hearing held at the RO, chaired by the undersigned.  A transcript of that hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran's service-connected disabilities combine to preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU have been met.  38 U.S.C. § 1155; 
38 C.F.R. §§ 3.340, 4.16 (2017).







REASONS AND BASES FOR FINDING AND CONCLUSION

VA will grant TDIU when the evidence shows that the Veteran is precluded, due to service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU is to be determined "without regard to the non-service-connected disabilities or [the Veteran's] age."  Pratt v. Derwinski, 3 Vet. App. 269, 272 (1992).  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that: (1) if there is only one such disability, the disability shall be ratable at 60 percent or more, or (2) if there are two or more service-connected disabilities at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).  

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  "The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment." Id.  "TDIU is to be awarded based on the 'judgment of the rating agency' . . . ."  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  

At the time of his application for TDIU, the Veteran was rated 30 percent disabled for post-traumatic stress disorder (PTSD), 30 percent for cervical spine degenerative disc disease (DDD), 10 percent for vertigo (later changed to Meniere's syndrome), 10 percent for tinnitus, 10 percent for right Achilles tendonitis, and 20 percent for lumbosacral spine strain DDD.  The Veteran was also service connected, with a noncompensable rating, for bilateral hearing loss.  His combined disability rating was 70 percent.  Under C.F.R. §4.16(a), the Veteran's orthopedic spine disabilities are considered one disability, where of his disabilities was ratable at 40 percent or more on its own, combined, the spine disabilities equal a 40 percent rating required to meet the schedular threshold for a TDIU consideration.  

During the pendency of his claim, the Veteran's disability ratings have been adjusted.  The rating assigned for his PTSD was increased to 50 percent.  His current combined rating is now 80 percent, and he remains able to meet the schedular threshold for TDIU consideration.  

The Veteran's October 2014 application for TDIU (VA Form 21-8940) indicated his service connected disabilities of PTSD, back condition, neck condition, and vertigo (currently rated as Meniere's syndrome) cause him to be unemployable.  The record indicates that after service, the Veteran worked for MetLife insurance for 18 years, then became a juvenile detention officer, retiring in 2003.  During a 2009 examination, the Veteran reported that he is a licensed clinical social worker.  The Veteran also stated he has a degree in criminology.  On VA examination in April 2010, the Veteran reported that he had not worked for six years due to retirement, and that he played golf about three times per week.

On VA examination in August 2014, the Veteran's PTSD was described by the examiner as formally diagnosed, but symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  On VA examination in 2017, the examiner listed the Veteran's PTSD as causing occupational and social impairment with reduced reliability and productivity, with difficulty in establishing and maintaining effective work and social relationships.  However, at the same examination, the Veteran reported that some of his symptoms had increased since he retired and had more time with his thoughts.  The Veteran testified that he blames his PTSD for his inability to adapt to a changing environment at MetLife before his career change.  He also indicated that he no longer feels that he could mentally handle the environment of the juvenile detention center where he worked after MetLife.

On VA examination for his thoracolumbar spine in January 2015, the Veteran's cervical spine testing revealed limitation of motion, in particular, limitation of forward flexion of 20 degrees.  The Veteran's range of motion was within normal limits.  The range of motion did result in some functional impairment during flare-ups or repeated use over time.  The examiner opined that the Veteran's thoracolumbar spine condition would affect the Veteran's ability to lift and bend.  On examination in March 2017, the examiner opined that the Veteran would have difficulty with work requiring lifting over 40 pounds often, or work that required continuous bending or twisting.

On VA examination in August 2014, the Veteran reported symptoms of vertigo had worsened and he experienced loss of balance when he turned his head, and needing a cane to steady himself.  The examiner found that his balance was entirely normal.  A private medical report from July 2015 indicated the Veteran would lose balance if he turned his head too quickly.  He reported that he frequently fell against walls and catching himself, but he had not experienced any falls to the ground.  On additional VA exam in March 2017, the Veteran's service connected diagnosis was changed from vertigo to Meniere's disease.  The examiner noted the Veteran had previously been diagnosed with Meniere's disease and vertigo is a symptom of Meniere's.  The examiner also noted the veteran had a slight balance difficulty without a cane and could not walk in a straight line.  At the January 2018 hearing, the Veteran testified that he stopped working in part due to experiencing vertigo.  He also stated that would not be able to discern different voices on a phone in an office setting.

The Veteran meets the schedular criteria for a TDIU rating.  See 38 C.F.R. § 4.16(a).  His service-connected conditions limit his movement such that he would not be able to lift things.  His ability to hear, walk, and stay balanced is also impaired, and he is socially impaired due to PTSD.  Based on the evidence of record, the Board finds that the overall evidence is persuasive that he is unable to secure or follow a substantially gainful occupation as a result of his service connected disabilities.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (the question of whether a Veteran's service-connected disabilities rendered her/him unemployable is a legal determination to be made by the Board). The Veteran is limited physically and mentally.  Entitlement to a TDIU is warranted.






ORDER


Entitlement to a TDIU is granted, subject to the regulations governing the payment of monetary awards.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


